  Case 3:17-cv-00601-MHL Document 176 Filed 02/12/20 Page 1 of 5 PageID# 2921



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division



ROBERT DAVID STEELE, et al.
    Plaintiffs,

                                                               Civil Action No. 3:17CV601(MHL)

JASON GOODMAN,et al,
       Defendants.




        ORDER REGARDING PROCEDURES FOR SETTLEMENT CONFERENCE



       The Court has scheduled this case for a settlement conference on March 16, 2020 at 9:30

A.M. At that time,the parties shall report to the chambers of Magistrate Judge Roderick C. Young.

       In addition to counsel, each party must have a representative physically present with the

full authority to settle this action. If an individual is a named party, that individual must be

personally present at the settlement conference. If a business entity(or entities) is/are involved, each

entity must have a representative with full authority to settle the case on behalfofthat entity physically

present. For purposes of this Order, a defense representative has full authority ifthe representative

has the authority to settle the case up to the value of the last demand by the Plaintiff(s). A defense

representative should have full authority even if the representative does not expect or intend for the

case to settle at the value of the last demand by the Plaintiff(s). The failure of a party to have a

representative physically present with full authority to settle the case may result in the

imposition of sanctions upon that party.

        At least ten days before the settlement conference, not later than close of business(5:00
   Case 3:17-cv-00601-MHL Document 176 Filed 02/12/20 Page 2 of 5 PageID# 2922



P.M.),' each party must submit a brief ex parte memorandum to the Court setting forth that party's

position and include the following topics:

        •    An objective overview ofthe basic allegations, defenses and relevant facts;
        •    A realistic assessment ofthe strengths and weaknesses ofeach party's position;
        •    A summary ofsettlement discussions to date;
        •    A statement ofsettlement expectations(to include settlement offers(s));
        •    A list of the names and positions of those who will attend the settlement conference on
              behalfofthe party, including identification ofthe person(s) with the full authority to settle
             the case on behalfofthe party; and,
        • A certification that a person with full authority to settle the case on behalfofthe party will
              be physically present at the settlement conference.

Due to the ex parte nature of the settlement memorandum, it should be delivered directly to the

Court's chambers(either by e-mail or by hand delivery ofa hard copy)and not filed with the Clerk's

Office. The memorandum will be considered and maintained on a confidential basis until resolution

ofthe case, when the memorandum will then be destroyed. The memorandum will not be exchanged

(or its contents discussed) with opposing parties or counsel by the Court without prior permission.

         The Court will allot three(3)hours for the settlement conference. Therefore, the parties

must be prepared to move forward in an expeditious manner during the settlement conference. To

aid this process, not less than seven (7) calendar days before the settlement conference, counsel for

the plaintiff(s)shall tender an offer to counsel for the defendant(s). Counsel for the defendant(s)shall

respond either by accepting the offer or with a counter-offer not less than four(4)calendar days before

the settlement conference. Counsel for the plaintiff(s) shall be responsible for informing the Court

via an e-mail to chambers ofthe offers exchanged and the outcome ofthis process not less than three

(3)calendar days before the settlement conference.^




'If this deadline fells on a Saturday, Sunday,or federal holiday,the parties must submit their memoranda no later than
close of business(5:00 PM)on the nearest preceding business day.
^ If this deadline fells on a Saturday, Sunday, or federal holiday,the deadline shall be presumed to have expired at close
of business(5:00 PM)on the nearest preceding business day.
                                                            2
  Case 3:17-cv-00601-MHL Document 176 Filed 02/12/20 Page 3 of 5 PageID# 2923



       In any case in which the Commonwealth of Virginia holds a lien against the plaintiff(s)
for past medical treatment, not less than thirty(30)calendar days before the settlement conference,
counsel for the plaintiff(s) shall negotiate in good faith with the Office ofthe Attorney General ofthe
Commonwealth of Virginia("GAG")in an attempt to reduce the lien pursuant to the Code ofVirginia

§ 8.01-66.9. To ensure that the GAG has sufficient information to address the liens, counsel for
plaintiff(s)shall provide the GAG with the following information not later than thirty(30)days before
the settlement conference: a statement ofthe case,including injuries to plaintiff(s)and others,liability

and damage issues, plaintiffs financial and employment status, attorneys' fees and costs, the
Commonwealth's lien amount(s), other lienholders and lien amounts, and a specific offer of

compromise with an articulated basis for the proposed reduction. If such negotiations prove
unsuccessful, counsel for the plaintiff(s) shall notify the GAG ofthe date and time of this settlement

conference and provide them with a copy of this Grder. Should the GAG wish to participate in the
settlement conference either in person or by telephone to raise any objections to a reduction of the

lien, a representative ofthe GAG should notify Chambers not less than three(3)calendar days before
the settlement conference. Further, counsel for the plaintiff(s) shall report to the Court the outcome

of the negotiations with the GAG not less than three (3) calendar days before the settlement
conference.


        The settlement conference will begin with all parties and their counsel/representatives present.

The Court will explain its role and the manner that the settlement conference will be conducted.
Thereafter, the parties will be separated and the Court will meet with counsel for each side until a
resolution is achieved. When an agreement is reached, the Court will be prepared to reduce the

agreement to a Memorandum of Understanding, which will be enforceable upon the parties as a
contract. Thereafter, the parties will have ten (10) days to complete the final settlement agreement

consistent with the terms of the Memorandum of Understanding. Should the parties wish to draft

                                                    3
    Case 3:17-cv-00601-MHL Document 176 Filed 02/12/20 Page 4 of 5 PageID# 2924



 their own settlement agreement at the settlement conference in lieu of the Memorandum of

 Understanding, they may do so, but the parties must bring with them to the settlement conference a

 laptop along with a thumb drive containing a draft settlement agreement^ In all cases involving a
 class action or putative class action, coimsel for the plaintiffs shall be responsible for emailing to

 chambers in WORD format draft terms regarding any class issues for the Memorandum of

 Understanding not less than three(3)calendar days before the settlement conference.

           Consistent with the requirements of this Court's Personal Electronics Device Policy,'* should
 counsel or party representatives desire to bring any electronic devices, including laptops and/or cell

 phones, to the settlement conference, counsel must complete the form designated "Request for

 Authorization to bring electronic device(s) into the United States District Court for the Eastern

 District of Virginia." Counsel should complete this form and submit it to chambers no later than one

 week before the settlement conference. On the date of the settlement conference, counsel shall bring

 a physical copy of the authorization form, signed by Judge Young, for inspection by court security

 officers.^




'The parties may also bring a laptop with a thumb drive ifthey would like to expedite the process for the creation ofthe
  Memorandum of Understanding.
  * Both the policy and the form can be accessed at
  http://www.vaed.uscourts.gOv/locations/documents/NEW_PERSONAL%20ELECTRONICS%20DEVICE%20POLICY.pdf.
'Each individual named on the authorization form must bring his or her own physical copy ofthe authorization form for inspection
  by court security officers.
                                                                  4
  Case 3:17-cv-00601-MHL Document 176 Filed 02/12/20 Page 5 of 5 PageID# 2925



       If the matter is not settled, the Court will simply inform the designated trial judge that the

matter was not resolved despite the parties' good faith efforts(provided that the parties comply with

the conditions ofthis Order and act in good faith during the settlement conference).

       The Clerk is directed to send a copy ofthis Order to all counsel ofrecord and to any party not

represented by counsel.

       It is so ORDERED.



                                                            /s/
                                             Roderick C. Young
                                             United States Magistrate Ju 'e
Richmond, Virginia
Date: February 12,2020
